                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

RALPH BADEAUX                                               CIVIL ACTION

VERSUS                                                      NO. 17-4984

GRAND ISLE MARINA                                           SECTION “B”(5)
CONSTRUCTION, LLC, ET AL.

                             ORDER AND REASONS

      Defendant Grand Isle Marina Acquisitions, LLC (“GIMA”) filed

a motion to dismiss and set aside entry of default for improper

service. Rec. Doc. 74. Plaintiff filed a response in opposition.

Rec. Doc. 82. Defendant sought, and was granted, leave to file a

reply. Rec. Doc. 89.

      Defendant Grand Isle Marina Construction, LLC (“GIMC”) filed

a motion to dismiss. Rec. Doc. 71. Plaintiff filed a response in

opposition. Rec. Doc. 81. Defendant sought, and was granted, leave

to file a reply. Rec. Doc. 82.1

      For the reasons discussed below,

      IT IS ORDERED that defendant Grand Isle Marina Acquisitions,

LLC’s    motion   to   set   aside   entry   of   default   is   GRANTED

and defendants GIMA and GIMC’s motions to dismiss are DISMISSED.

      IT IS FURTHER ORDERED that plaintiff shall show cause no later

than 15 days after issuance of this Order and Reasons why this



1 Defendants GIMA and GIMC filed their motions separately, but they will both
be considered in a single Order and Reasons because they both concern
plaintiff’s allegedly improper service of process and involve the same
registered agent.

                                       1
Court’s prior rulings granting summary judgment in favor of public

co-defendants (Rec. Doc. 70) and private co-defendant Hurricane

Hole Management (Rec. Doc. 80), which found that plaintiff had

provided no evidence to support his claims against any defendant

or to demonstrate that he had suffered damages attributable to

defendants,    should   not        apply    to   remaining   private     party

defendants.

              FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Plaintiff Ralph Badeaux filed his original complaint on May

17, 2017 against defendants Hurricane Hole Management, LLC, Grand

Isle Police Department, Office John Doe 1, Officer John Doe 2,

Town of Grand Isle, and Euris Dubois. Rec. Doc. 1. On January 9,

2018, plaintiff filed his First Amended Complaint, adding the

parties to the instant motions, Grand Isle Marina Acquisitions,

LLC (“GIMA”) and Grand Isle Marina Construction, LLC (“GIMC”), as

defendants. Rec. Doc. 21.

     Plaintiff filed an executed summons for GIMA into the record

on February 6, 2018 showing that the summons had been left “at the

individual’s   residence      or    usual    place   of   abode   with   Melba

Hargroder” on January 30, 2018. Rec. Doc. 34 at 5-6. Plaintiff

moved for an entry of default against GIMA on November 20, 2018

because GIMA had not filed a response, and the Clerk of Court

entered default against GIMA on November 21, 2018. Rec. Doc. 67.



                                       2
     Plaintiff filed an executed summons for GIMC into the record

on December 6, 2018 showing that the summons had been served on

Don Hargroder, Sr. who plaintiff identified as designated by law

to accept service of process on behalf of GIMC, on December 1,

2018. Rec. Doc. 69.

     Defendant GIMA filed the instant motion to dismiss and set

aside entry of default pursuant to Federal Rule of Civil Procedure

12(b)(5) for improper service pursuant to F.R.C.P. Rule 4(m),

alleging the summons does not list an address and Melba Hargroder

is not a member, agent, or employee of GIMA. Rec. Doc. 74.

Plaintiff filed a response in opposition, arguing that the service

on Melba Hargroder at Mr. Hargroder’s residence was effective in

providing notice and that Mr. Hargroder avoided service for months

prior. Rec. Doc. 82 at 2-3. Defendant GIMC filed the instant motion

to dismiss pursuant to F.R.C.P. 12(b)(5) for improper service

pursuant to Rule 4(m), alleging service was not made until eleven

(11) months after GIMC was named in the amended complaint and

plaintiff has not shown good cause for the failure to timely make

service. Rec. Doc. 71.

     This Court previously granted summary judgment in favor of

remaining codefendants Town of Grand Isle, Grand Isle Police

Department,   Euris   Dubois,   and       Hurricane   Hole   Management   and

dismissed plaintiff’s claims against Officer John Doe 1 and Officer

John Doe 2. Rec. Docs. 70, 80.

                                      3
                         LAW AND ANALYSIS

     Federal Rule of Civil Procedure 12(b)(5) permits a defendant

to move to dismiss a complaint for insufficient service of process.

Federal Rule of Civil Procedure 4(h)(1) states that a corporation,

partnership, or association in the United States must be served

either by following the relevant state law for serving a summons,

or by delivering a copy of the summons and complaint to an officer

or agent of the company. Fed. R. Civ. P. 4(h)(1). Louisiana state

law provides the following options for service on a domestic

limited liability company:

     A. Service of citation or other process on a domestic or
        foreign limited liability company is made by personal
        service on any one of its agents for service of
        process.

     B. If the limited liability company has failed to
        designate an agent for service of process, if there
        is no registered agent by reason of death,
        resignation, or removal, or if the person attempting
        to make service certifies that he is unable, after
        due diligence, to serve the designated agent, service
        of the citation or other process may be made by any
        of the following methods:

          (1)   Personal service on any manager if the
                management of the limited liability company is
                vested in one or more managers or if
                management is not so vested in managers, then
                on any member.

          (2)   Personal service on any employee of suitable
                age and discretion at any place where the
                business of the limited liability company is
                regularly conducted.

La. C.C.P. Art. 1266.


                                 4
  A. Insufficient service of process on GIMA

     As described above, service of the summons on GIMA could

properly be effected in the following ways: 1) personal service on

Don Hargroder, as GIMA’s registered agent and manager; 2)personal

service on any employee of suitable age and discretion at any place

where GIMA regularly conducts business, if unable to serve Don

Hargroder; or 3) by delivering a copy of the summons and of the

complaint to Don Hargroder or Arlene Hargroder, as officers of

GIMA.

     Plaintiff served GIMA by leaving the summons with Melba

Hargroder, who plaintiff states is Don Hargroder’s mother. Rec.

Doc. 34. Although the return of service does not state the address

where the summons was left, plaintiff avers in his response that

he served Melba Hargroder at Don Hargroder’s residence. Rec. Doc.

82 at 2. Melba Hargroder is not listed as the agent or manager of

GIMA in the filing with the Louisiana Secretary of State, nor does

plaintiff claim that she is an employee of GIMA. Rec. Doc. 74-2 at

3. Rather, she is the mother of the registered agent of GIMA, Don

Hargroder. Neither Rule 4(h) nor Louisiana state law permit a

plaintiff to effect service on a company by serving the agent’s

family members. Plaintiff did not serve GIMA in any of the ways

provided for by the Federal Rules of Civil Procedure or Louisiana

state law, and therefore service of process was insufficient.



                                5
     Plaintiff argues that Mr. Hargroder had actual notice of the

complaint because co-defendant HHM was served at the same time as

GIMA and filed an answer into the record. Rec. Doc. 82 at 2.

However, actual notice is not a substitute for legal process and

does not satisfy Rule 4’s requirements. See Ransom v. Brennan, 437

F.2d 513, 519 (5th Cir.1971) (finding that even assuming the

defendant had “actual notice . . . it would not operate as a

substitute for process.”); Way v. Mueller Brass Co., 840 F.2d 303,

306 (5th Cir.1988) (stating that “[t]he defendant’s actual notice

of the litigation . . . is insufficient to satisfy Rule 4’s

requirements.”).

  B. Setting aside entry of default entered against GIMA

     The decision to set aside an entry of default lies within the

sound discretion of the district court, which may do so if the

moving party shows good cause. See Fed. R. Civ. P. 55(c); U.S. v.

One Parcel of Real Prop., 763 F.2d 181, 183 (5th Cir. 1985).

Default judgments are “generally disfavored in the law” in favor

of a trial upon the merits. Lacy v. Sitel Corp., 227 F.3d 290, 292

(5th Cir.2000). The Fifth Circuit has held that “[w]hen a district

court lacks jurisdiction over a defendant because of improper

service of process, the default judgment is void and must be set

aside under Federal Rule of Civil Procedure 60(b)(4).” Rogers v.

Hartford Life and Acc. Ins. Co., 167 F.3d 933, 940 (5th Cir.1999).

This applies to motions to set aside a default judgment under Rule

                                6
55(c) because courts apply essentially the same standard to both

motions to set aside a default and motions to set aside a judgment

by default under Rule 60(b). In re OCA, Inc., 551 F.3d 359, 370

(5th Cir.2008). In addition, motions to set aside a default are

more readily granted than motions to set aside a default judgment.

Id.   Accordingly,   because   plaintiff   did   not   properly   serve

defendant GIMA, it is appropriate to set aside the entry of default

against it.

  C. Untimely Service of Process on GIMC

      Federal Rule of Civil Procedure 4(m) requires a plaintiff to

serve a defendant within 90 after the complaint is filed. Plaintiff

filed his Amended Complaint adding GIMC as a defendant on January

9, 2018, but did not serve the summons on Don Hargroder, a member

of GIMC, until December 1, 2018, nearly eleven months later. Rec.

Doc. 69. Plaintiff argues that GIMC had knowledge of the complaint

against it because Mr. Hargroder was served with the complaint

against HHM and HHM filed an answer. Rec. Doc. 81 at 2. However,

as discussed above, actual notice is not a substitute for proper

service. Therefore, service of process on GIMC was not timely.

  D. Dismissal

      Both defendants seek to have plaintiff’s claims against them

dismissed because they have not been properly served. Pursuant to

Rule 4(m):



                                  7
     If a defendant is not served within 90 days after the
     complaint is filed, the court--on motion or on its own
     after notice to the plaintiff--must dismiss the action
     without prejudice against that defendant or order that
     service be made within a specified time. But if the
     plaintiff shows good cause for the failure, the court
     must extend the time for service for an appropriate
     period

“Proof of good cause requires at least as much as would be required

to show excusable neglect, as to which simple inadvertence or

mistake of counsel or ignorance of the rules usually does not

suffice.” Thrasher v. City of Amarillo, 709 F.3d 509, 511 (5th

Cir. 2013) (internal quotation marks omitted).

     Plaintiff does not show good cause for his failure to properly

serve defendant GIMA or defendant GIMC. Plaintiff states that he

attempted to have Mr. Hargroder personally served for GIMA but was

unable to, and that Mr. Hargroder employed a “defensive line of

employees, security systems and locked gates.” Rec. Doc. 82 at 2-

3. Yet, plaintiff was able to serve Mr. Hargroder, albeit untimely,

on behalf of GIMC, which indicates that he was able to reach Mr.

Hargroder. Rec. Doc. 69. The only explanation plaintiff provides

for serving GIMC nearly eleven months after the complaint was filed

is to state that he noticed a return of service had not been filed

for GIMC while requesting the entry of default against GIMA. Rec.

Doc. 81 at 1. As stated above, a simple mistake of counsel does

not constitute good cause. Therefore, plaintiff has not shown good

cause for not serving defendants GIMA and GIMC in the time frame


                                8
provided under Rule 4(m) and this Court is not required to extend

the time for service.

     Furthermore, given this Court’s prior Order and Reasons (Rec.

Docs. 60, 70), in which the Court granted summary judgment in favor

of the public co-defendants and private co-defendant Hurricane

Hole Management because plaintiff provided no evidence to support

any of the claims asserted in his complaint or to show that he

suffered damages attributable to defendants, it would appear that

claims      against   GIMA     and     GIMC   could   also    be   dismissed.

Plaintiff shall show cause no later than 15 days after issuance

of   this    Order    and    Reasons    why   the   Court’s   prior   rulings

dismissing plaintiff’s claims against public co-defendants and

private co-defendant HHM should not apply to remaining defendants

GIMA and GIMC.

     New Orleans, Louisiana, this 18th day of April, 2019.




                                       ___________________________________
                                       SENIOR UNITED STATES DISTRICT JUDGE




                                        9
